Warner, Chief Justice.
This is a writ of error from the county court of Muscogee county, and the only question made here is whether a writ of error can be brought to this court from the decision and judgment of a county court. By the constitution, the supreme court lias jurisdiction alone for the trial and correction of errors from the superior courts, and from the city courts of Savannah and Augusta, and such other like courts as may be hereafter established in other cities; that is to say, such courts as may be established in other cities, organized in the manner, with the same powers and jurisdiction, like the city *169courts of Savannah and Augusta. The county court of Muscogee county is not such a court as is contemplated by the constitution.
Let the writ of error be dismissed for want of jurisdiction in this court to*hear it.